Citation Nr: 0635789	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from August 1960 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2006).

In his July 2004 VA Form 9, the veteran did not appeal the 
issue of service connection for chronic obstructive 
bronchopulmonary disease secondary to asbestos exposure.  
Therefore, this issue is not currently before the Board.  See 
38 C.F.R.  § 20.204 (2006).  

The Board notes that the veteran lists shaking/trembling 
hands, night sweats, blurred vision, and a bilateral foot 
condition as secondary to diabetes mellitus in his July 2004 
VA Form 9.  However, these issues were not denied by the RO 
until June 2005 and July 2005 rating decisions.  The Board 
emphasizes that there is no subsequent notice of disagreement 
with either of these rating decisions.  Since the appeal 
period for the July 2005 rating decision has expired, that 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002) (a 
rating decision becomes final if the veteran does not perfect 
an appeal of the decision within the prescribed one-year 
period).  Therefore, the only issues properly before the 
Board are those set forth above.   

The veteran testified before the undersigned at a Travel 
Board hearing in June 2006.  A transcript of that hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Service medical records are negative for any skin 
diagnosis or treatment; the veteran has not been diagnosed as 
having of chloracne or other acneform disease; and there is 
no competent evidence of a nexus between the veteran's 
currently diagnosed onychomycosis or eczematous dermatitis 
and his period of active duty service, to include exposure to 
herbicides.  

2.  The veteran's diabetes mellitus, standing alone, does not 
require insulin or regulation of activities.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred or aggravated during 
active duty service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).  

2.  The criteria for an initial disability rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Diseases associated with herbicide 
exposure for purposes of the presumption include chloracne or 
other acneform disease consistent with chloracne.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see 38 U.S.C.A. 
§ 1116(b)(1) (permitting the Secretary to determine by 
regulation diseases subject to the presumption in addition to 
those listed at 38 U.S.C.A. § 1116(a)(2)).  Such disease must 
be manifest within one year after the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii), see 38 U.S.C.A. § 1116(f) (for 
purposes of establishing service connection for disability 
resulting from herbicide exposure, including presumptive 
service connection, a veteran with specified Vietnam service 
is presumed to have been exposed to herbicides during that 
service).    

Reviewing the record in this case, the Board finds that the 
preponderance of the evidence is against service connection 
for a skin disorder.  38 U.S.C.A. § 5107(b).  First, the 
veteran has never been diagnosed as having chloracne or other 
acneform disorder consistent with chloracne, the only skin 
disease associated with herbicide exposure for purposes of 
presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Second, service medical records fail to 
reveal any chronic skin disorder, providing evidence against 
this claim.  Thus, service connection may not be established 
on the basis of chronicity or continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

Finally, the record is negative for any competent evidence or 
opinion that establishes a nexus between onychomycosis or 
eczematous dermatitis, the skin disorders the veteran has 
been diagnosed as having, and his period of active duty 
service many years ago, to include exposure to Agent Orange.  
In fact, the VA physician who examined the veteran in March 
2004 specifically found no association between the veteran's 
mild eczematous dermatitis and possible in-service Agent 
Orange exposure, providing more evidence against this claim.

The post-service medical record also provides evidence 
against this claim, indicating a condition that did not begin 
until years after service.   

The veteran was diagnosed with bilateral onychomycosis by a 
private physician in August 2002, but the March 2004 VA 
examiner did not note any connection between the fungal 
infection and possible exposure to Agent Orange in service 
and only concluded that the condition was not secondary to 
diabetes mellitus.  There is no contrary medical opinion of 
record.  The Board notes that this opinion is generally 
supported by the record, which shows no evidence of skin 
disorder in service or for several years thereafter.  Absent 
evidence linking the skin disorder to service, the claim for 
service connection must fail.  Boyer, 210 F.3d at 1353; 
Mercado-Martinez, 11 Vet. App. at 419.  The Board 
acknowledges that the veteran believes that the skin disorder 
is related to service and Agent Orange exposure.  However, 
there is no suggestion that the veteran is educated and 
trained in medicine, such that he is competent to render an 
opinion as to the nature and etiology of the disorder.  Thus, 
his personal opinion in this case, is insufficient form the 
nexus needed to establish service connection.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.     

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran has appealed the initial 20 percent disability 
rating assigned for diabetes mellitus.  38 C.F.R. § 4.119, 
Diagnostic Code (Code) 7913.  The next higher evaluation, 40 
percent, is awarded when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  Specifically, although the 
veteran's diabetes does require a restricted diet, it does 
not require insulin or regulation of activities due to this 
condition alone.  

Service connection has been separately established for 
impotency (with a noncompensable disability rating) as a 
complication of the diabetes mellitus.  See 38 C.F.R. § 
4.119, Code 7913, Note (1) (compensable complications of 
diabetes are evaluated separately).  As of an October 2004 VA 
examination, the veteran was on a restricted diet, which he 
was noted not to follow very well, and took oral medications 
such as glyburide and metformin rather than insulin.  The 
diabetes was noted to be uncontrolled and there was no 
indication of restriction of activities as a result of the 
diabetes.  At his June 2006 hearing, the veteran testified 
that he cannot bend over as a result of his paralyzed right 
hemidiaphragm, which was diagnosed by the VA in December 
2004.  However, after ruling out neoplasm as the cause of the 
paralysis, the VA speculated that it may have been caused by 
contusions sustained by the veteran in a 1999 motor vehicle 
accident rather than by the veteran's diabetes.  Such medical 
findings provide evidence against this claim.  In any event, 
simply stated, the veteran's disability does not meet the 
requirements of the next higher evaluation.  

Based on the above, the Board finds that the preponderance of 
the evidence is against an initial disability rating greater 
than 20 percent for diabetes mellitus under Code 7913.  38 
C.F.R. § 4.3. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  There is no evidence of hospitalization 
related to diabetes standing alone.  Although the evidence 
shows that the veteran quit his job as a forklift operator in 
September 2004, the evidence does not demonstrate that such 
unemployment is due solely to the diabetes mellitus, as 
opposed to the effects of other, non-service-connected 
disabilities such as his paralyzed right hemidiaphragm.  
Therefore, extra-schedular consideration is not warranted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated May 2003, as well as 
information provided in the June 2004 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the April 
2004 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of a letter dated March 2006, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for a disability rating greater than 20 percent for diabetes 
mellitus and the requirements for establishing an effective 
date for any award based on his claim.      

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

The veteran indicated that he may submit some additional 
private medical records, but no additional records were 
submitted.  Additional VA treatment records were obtained by 
the RO, but they only support the Board's finding in this 
case.  

The Board finds no basis to delay this case further, as the 
veteran's own testimony indicates that he does not meet the 
requirements of a higher evaluation and that the additional 
medical records would only indicate routine treatment of the 
disorder (failing to provide a basis to grant this claim).  
This issue was clearly addressed by the Board at the 
veteran's hearing.      

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

With respect to the duty to assist, the RO has obtained the 
veteran's service records, VA treatment records, and multiple 
VA examinations.  In addition, the veteran provided letters 
and medical records from his private physician as well as lay 
evidence in the form of personal statements and hearing 
testimony.  During the hearing before the Board, the veteran 
indicated that there were additional private medical records 
not yet in the VA's possession that he would submit.  The 
Board has not received any additional private records in the 
four months following the hearing.  Therefore, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      

      
ORDER

Service connection for a skin disorder is denied.

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


